DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on June 13, 2022, the objections the claims, drawings, specifications, and the 112(b) rejections in the previous office action (dated 03/15/2022), are hereby withdrawn. 
	Claims 9 and 42 is/are allowable. Claims 16 and 44-46, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A1-A9 and B1-B3, as set forth in the Office action mailed on October 25, 2021, is hereby withdrawn. Claims 16 and 44-46 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 9, 42-47, 49, 58 and 60 have been amended, claims 1-8, 10-15, 17-22, 27-28, 31-41, 48, 50-57, 59-60, 62-63 were previously cancelled, and claims 16, 24-26, 29-30 and 64 were previously presented, and claims 65-70 were newly added. 
	Therefore, claims 9, 16, 23-26, 29-30, 42-47, 49, 58, 61, and 64-70 are currently pending.

Drawings
The drawings were received on June 13, 2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Amanda L. O’Donnell on June 17, 2022.
The application has been amended as follows: 
Claims 65 and 68 have been cancelled.

9. (Currently Amended) A food package comprising:
a tray having a floor, sidewalls and one or more interior walls forming at least two rows and discrete food articles disposed in the tray;
a film wrapped around the tray, the film forming a top, sides, and a bottom of the food package;
an access opening disposed in at least the top of the food package, the access opening defined by a cut in the film;
a sealing layer adhesively sealed to the film around the access opening; and
the sealing layer including a starter portion graspable by a consumer thereby permitting the sealing layer to be released from the top to expose the access opening;
the access opening having a front portion cut into the film adjacent the starter portion of the sealing layer and a pair of opposing side portions cut into the film; and
wherein the tray is configured to permit the discrete food articles to move longitudinally and laterally therein with the interior wall having a first height and a second height and the second height being more than 50% smaller than the first height and wherein the tray further comprises multiple tray openings through the floor and the tray openings are disposed adjacent the one or more interior walls of the tray.

67. (Currently Amended) A food package comprising: 
a tray having a floor and sidewalls with discrete food articles disposed in the tray;
a film wrapped around the tray, the film forming a top, sides, and a bottom of the food package;
an access opening disposed in at least the top of the food package, the access opening defined by a cut in the film;
a sealing layer adhesively sealed to the film around the access opening; and
the sealing layer including a starter portion graspable by a consumer thereby permitting the sealing layer to be released from the top to expose the access opening;
the access opening having a front portion cut into the film adjacent the starter portion of the sealing layer and a pair of opposing side portions cut into the film; and
wherein the tray includes multiple tray openings through the floor of the tray and the tray openings are disposed adjacent one or more interior walls of the tray.


Allowable Subject Matter
Claims 9, 16, 23-26, 29-30, 42-47, 49, 58, 61, and 64, 66-67, 69 and 70 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach: 	
a tray having a floor, sidewalls and one or more interior walls forming at least two rows and discrete food articles disposed in the tray; and wherein the tray further comprises multiple tray openings through the floor and the tray openings are disposed adjacent the one or more interior walls of the tray (as recited in claim 9)
wherein the extension line of weakness has a tear-inhibiting feature and wherein the sealing layer has a bulbous portion such that the sealing layer extends outward beyond the tear- inhibiting feature thereby retaining the resealability of the package subsequent to rupture of the extension line of weakness (as recited in claim 42)
wherein the one of the series of repeating inner cuts includes an extension line of weakness extending from the access cut into the film, the extension line of weakness being unruptured prior to initial package opening such that the extension line of weakness does not automatically rupture upon initial opening and requiring that the extension line of weakness be manually ruptured to form the expanded opening section, the extension line of weakness having a tear-inhibiting feature; and wherein the sealing panel has a bulbous portion such that the sealing panel extends outward beyond the tear-inhibiting feature thereby retaining resealability of the built-in resealable closure after rupture of the extension line of weakness (as recited in claim 58)
wherein the tray includes multiple tray openings through the floor of the tray and the tray openings are disposed adjacent one or more interior walls of the tray (as recited in claim 67)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736